DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims
Claim Rejections - 35 USC § 103 – Obviousness 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1) Claims 33-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramji et al. (US 2008/0008665) as evidenced by Bilali (US 6,169,118). 
Ramji et al. disclose flavors for oral compositions. Components are added to improve the taste of the compositions. The flavor systems are present in the oral composition in an amount from about 0.01% to about 5% by weight of the compositions. Flavors include peppermint oil (which comprises menthol), corn mint oil and spearmint oil. The mint oil is present in an amount of from 2 to 1300 ppm (paragraph 0025). Protectants are used an include cinnamaldehyde. In addition to the mint oils and the protectant other flavors are added. These include menthol, eugenol, eucalyptol and anethole (paragraph 0033). The flavors may be used in mixtures. The flavors may also include cooling agents including N-ethyl-p-menthan-3-carboxamide (WS-3) and menthol (includes L-menthol) (paragraph 0034). Anti-calculus agents include zinc citrate (paragraph 0043). An example is disclosed comprising 40% corn mint, 15% anethole, 10% menthol, 30% peppermint and 5% cinnamaldehyde (based on 2.5% of flavor by weight of the composition, the amount of cinnamaldehyde claimed) (Example I). Another flavor example comprises 10% WS-3, 15% spearmint oil, 30% peppermint oil, 4% anethole and 24% menthol (EXAMPLE II). The compositions also comprise sodium fluoride (EXAMPLE III). Zinc salts also include zinc carbonate (1% to 2%), zinc oxide and zinc lactate (2.5%).
The prior art discloses the individual elements of applicant's claimed combination L-menthol, zinc salt, WS-3, anethole, peppermint oil, spearmint oil, corn oil, and a combination of cinnamic aldehyde, eugenol and eucalyptol, but does not appear to disclose their combination in an anticipatory fashion. Nevertheless, it would have been obvious to have made this combination because the combination was suggested.  Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See MPEP 2141, I.
In regard to the combination of cinnamic aldehyde, eugenol and eucalyptol, the claims encompass a 1:1:1 ratio of the flavor agents. The term “mixtures” is generally understood to be 1:1. And in any case, normally, changes in result effective variables are not patentable where the difference involved is one of degree, not of kind; experimentation to find workable conditions generally involves the application of no more than routine skill in the art. In re Aller 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art to have added the three flavors in a 1:1:1 ratio or adjusted the amounts accordingly motivated by the desire to deliver the agents to obtain optimal efficacy to flavor the oral composition. See MPEP 2144.05. 

2) Claims 33-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramji et al. (US 2008/0008665) as evidenced by Eby, III (US 5,002,970). 
Ramji et al. disclose flavors for oral compositions. Components are added to improve the taste of the compositions. The flavor systems are present in the oral composition in an amount from about 0.01% to about 5% by weight of the compositions. Flavors include peppermint oil (which comprises menthol), corn mint oil and spearmint oil. The mint oil is present in an amount of from 2 to 1300 ppm (paragraph 0025). Protectants are used an include cinnamaldehyde. In addition to the mint oils and the protectant other flavors are added. These include menthol, eugenol, eucalyptol and anethole (paragraph 0033). The flavors may be used in mixtures. The flavors may also include cooling agents including N-ethyl-p-menthan-3-carboxamide (WS-3) and menthol (includes L-menthol) (paragraph 0034). Anti-calculus agents include zinc citrate (paragraph 0043). An example is disclosed comprising 40% corn mint, 15% anethole, 10% menthol, 30% peppermint and 5% cinnamaldehyde (based on 2.5% of flavor by weight of the composition, the amount of cinnamaldehyde claimed) (Example I). Another flavor example comprises 10% WS-3, 15% spearmint oil, 30% peppermint oil, 4% anethole and 24% menthol (EXAMPLE II). The compositions also comprise sodium fluoride (EXAMPLE III). Zinc salts also include zinc carbonate (1% to 2%), zinc oxide and zinc lactate (2.5%).
Ramji et al. differ from the instant claims insofar as they do not disclose the composition mask the taste of zinc. 
Eby, III discloses a composition that effectively masks the flavor and aftertaste of zinc compounds. It has been found that anethole can effectively and pleasantly flavor mask compositions comprising zinc to eliminate or greatly reduce the unpalatable taste and aftertaste of such zinc compounds (col. 3, lines 26-33).
It would have been obvious to one of ordinary skill in the art to have masked the taste of the zinc when used in the composition of Ramji et al. it the disclosed flavoring system because Eby, III discloses that anethole effectively masks the taste of zinc and anethole is a flavoring used in the compositions of Ramji et al. 
In regard to the combination of cinnamic aldehyde, eugenol and eucalyptol, the claims encompass a 1:1:1 ratio of the flavor agents. The term “mixtures” is generally understood to be 1:1. And in any case, normally, changes in result effective variables are not patentable where the difference involved is one of degree, not of kind; experimentation to find workable conditions generally involves the application of no more than routine skill in the art. In re Aller 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art to have added the three flavors in a 1:1:1 ratio or adjusted the amounts accordingly motivated by the desire to deliver the agents to obtain optimal efficacy to flavor the oral composition, as supported by case law. 


Conclusion
Claims 33-42 are rejected.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612